Citation Nr: 1514990	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1959 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in April 2012, and was remanded for additional development.  The case was returned to the Board in January 2014, at which time it denied entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar spine and degenerative facet arthrosis of the spine.  The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in October 2014, the parties agreed to vacate the January 2014 Board decision and remand the case for additional development.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's January 2014 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.
 
Rather, the parties agreed that the Board failed to ensure compliance with VA's duty to assist the Veteran in developing his claim.  Specifically, during a December 2009 VA examination, the Veteran informed the examiner that he had started treatment at the VA medical center three to four years prior to that examination, and continued to be treated by the VA.  Although claims file contains VA treatment records dated in October 2009, there is no indication that the RO attempted to obtain records prior to October 2009.  The claims file also contains VA medical records dated from November 2009 to December 2012, but none thereafter.  Accordingly, remand is required in order to obtain any outstanding VA treatment reports.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any available treatment records from the North Texas Health Care System prior to October 2009, and from December 2012 to the present.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.
 
2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should  then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




